Citation Nr: 1426745	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an increased rating for status post right knee arthroplasty for torn right anterior cruciate ligament (ACL) with traumatic arthritis, currently rated 10 percent disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the instant matters were most recently before the Board in February 2012, at which time the Board denied, among other things, entitlement to a disability rating greater than 10 percent for torn right ACL with traumatic arthritis, status post right knee arthroplasty.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its determination that the Veteran was not entitled to a rating greater than 10 percent for his right torn ACL disability, as well as a finding that the Board failed to adjudicate entitlement to TDIU, which issue the parties agreed was raised by the evidence of record.

In its February 2012 decision, the Board also remanded for further development claims of service connection for a sleep disorder, an acquired psychiatric disorder, and condyloma acuminatum.  In a May 2013 rating decision, the Appeals Management Center (AMC) granted service connection for condyloma acuminatum, evaluated as noncompensably disabling from November 23, 2007.  To date, it does not appear from the record currently before the Board that the Veteran has disagreed with any aspect of the AMC's decision awarding service connection for condyloma acuminatum, to include the disability ratings and effective dates assigned.  Thus, the matter is not before the Board.

Regarding the claims of service connection for sleep apnea and an acquired psychiatric disorder, after completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a July 2013 Supplemental Statement of the Case (SSOC) and, upon denial of the Veteran's claim, returned the case to the Board for further appellate review.  Accordingly, all issues set forth on the title page of this decision are now properly before the Board.

Also, in its February 2012 remand, the Board referred a claim of service connection for a neck disability to the AOJ for appropriate action.  It does not appear as though any development of that matter has been undertaken and the matter is thus again referred to the AOJ.


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the matter was previously remanded for the Veteran to be afforded a VA examination to determine the likelihood that any diagnosed psychiatric disorder was related to service.  In June 2013, the Veteran was afforded a VA psychiatric examination, which examination was conducted by the VA examiner who had previously examined the Veteran in August 2011.  The examiner indicated that a review of the Veteran's VA treatment records in the Computerized Patient Record System (CPRS) revealed that he had been seen by his psychiatrist at the Biloxi, Mississippi, VA Medical Center on several occasions since the August 2011 examination was conducted.  Notably, no such treatment records have been associated with the Veteran's paper or paperless claims folder.  As CPRS is a computer program which is not accessible to the Board, the Board has no way to review potentially relevant information contained in these treatment records.  Accordingly, a remand is necessary for the AOJ to ensure that all relevant records are associated with the claims folder and made available for review by the Board so that the Board's evaluation of the Veteran's claim will be a fully informed one.

Additionally, although the examiner noted review of the records contained in CPRS, she indicated that despite twice requesting the Veteran's claim folder, it was not provided to her prior to her submitting her examination report and nexus opinion.  While failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate, because the examiner's negative nexus opinions contains no reference to the Veteran's noted history of mental health related treatment or his lay statements regarding the onset of psychiatric symptoms in service, the Board cannot determine that the examiner's inability to review the claims folder prior to rendering her opinion was nonprejudicial in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  Moreover, the examiner's stated rationale for her opinion, which included "review of the Veteran's C-file with military service record," is clearly contradicted by her earlier statement that the Veteran's claims folder was not made available for her review.  Given these inadequacies, and the fact that the examiner's rationale for her opinion rendered in August 2011 regarding whether the Veteran has an acquired psychiatric disorder caused or aggravated by a service-connected disorder is seemingly undermined by the fact that the Veteran has in fact stated his belief that his mental health problems have been aggravated by his physical disabilities, to include knee disabilities, the Board finds that on remand, the Veteran should be scheduled for a new VA examination, as set forth in the remand directives below.

The Board also notes that a review of the Veteran's records obtained from the Social Security Administration reveal that during a March 1994 psychiatric examination, the Veteran reported that he was seen in the Mental Hygiene Clinic at the Gulfport, Mississippi, VA Medical Center, which was part of the VA Gulf Coast Veterans Health Care System (GCVHCS), beginning in 1985 or 1986, and was later there hospitalized in 1989 or 1990.  The claims folder contains records dated in 1989, but not earlier, reflecting treatment at the Gulfport VAMC.  On remand, the AOJ should seek to obtain any outstanding relevant treatment records.  

Upon review of the record, the Board finds that the Veteran's right-knee rating claim and the issue of entitlement to TDIU must also be remanded.  This is so because there is insufficient evidence upon which to evaluate whether the Veteran is unemployable due to a service-connected disability or disabilities and because the evidence suggests that the Veteran's right knee disability may have undergone a material change since the last VA examination was conducted in August 2011.  Indeed, the August 2011 VA examination report contains no findings with regard to the Veteran's employability.  Further, in a June 2011 statement, the Veteran reported that he had been referred to the Houston VAMC for surgery on both knees and a July 2011 VA treatment record notes that the Veteran presented "for clearance for knee surgery."  The August 2011 VA examination report then suggests that the Veteran may have been scheduled for a total knee replacement surgery, to be conducted in September 2011.  In this regard, the Board notes that under the question referring to whether the Veteran had had a total knee replacement, the examiner marked no, but then indicated next to date of surgery for the right knee "9/2011."  

In light of this evidence, the Board finds that a remand of the Veteran's right-knee rating claim is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his torn right ACL disability, as the evidence suggests that there has been a material change in his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that more than three years have passed since his last VA examination.  The evidence has become stale, at least as it pertains to the current level of disability. 

The Board also finds it necessary to remand the Veteran's claim of service connection for a sleep disorder.  Notably, in a December 2008 statement, the Veteran asserted his belief that his sleep apnea was related to his anxiety issues.  As the issue of entitlement to service connection for sleep apnea may be affected by the outcome of his remanded claim of service connection for an acquired psychiatric, the sleep apnea claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Also regarding this claim, the Board notes that it was previously remanded for the Veteran to be scheduled for a VA examination to determine that nature and etiology of any sleep disorder.  Upon examination of the Veteran in June 2013, a VA clinician opined against an association between the Veteran's diagnosed sleep apnea and service.  Notably, the examiner seemingly linked the Veteran's sleep apnea to his post-service weight gain.  During his March 2012 hearing, the Veteran had testified that due to his knee problems, he was unable to exercise, at which point he started to gain weight and began snoring a lot.  He stated that his snoring continued and he later began to fall asleep while driving and was thereafter diagnosed as having sleep apnea.  In light of the Veteran's statement and the examiner's later given opinion, the Board finds that on remand, the AOJ should develop for consideration the theory of entitlement to sleep apnea secondary to his service-connected right knee disabilities, as set forth in the remand directives below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send to the Veteran a corrective notice letter that notifies him of the information and evidence necessary to substantiate his claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), which notice should include specific information on how to substantiate his claims of service connection for an acquired psychiatric disorder and for sleep apnea on a secondary basis.  It should also include information regarding the evidence necessary to substantiate entitlement to TDIU.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  

The Veteran should be asked to identify whether he underwent surgery on his right knee after the August 2011 VA examination was conducted and, if so, where that surgery was conducted.  Even if the Veteran does not respond, the AOJ should query the Houston VAMC and ascertain whether he underwent right knee surgery at that facility.  Any records related to that surgery, to include any follow-up treatment, should be obtained and associated with the claims folder.

The record demonstrates continued treatment at the Biloxi VAMC.  The AOJ should ensure that all relevant VA treatment records dated since August 2011, or any other VA facility identified by the Veteran, have been obtained and associated with the claims folder.  

The AOJ should attempt to obtain any records of mental health related treatment of the Veteran at the Gulfport VAMC in 1985 or 1986.  In this regard, the Board notes that the Gulfport VAMC was closed in 2005 due to its devastation from Hurricane Katrina, after which services were transferred to the Biloxi VAMC.  The contacted facility must be asked to respond to the AOJ's request by indicating in writing that: (1) they have the requested documents and are forwarding them; or, (2) they do not have the requested record for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

3.  After the development requested in paragraph 1 and 2 above has been completed and any received records have been associated with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  This examination should be performed by a clinician who has not previously examined the Veteran.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner must set forth all currently diagnosed psychiatric disorders.  The examiner should review the entire record and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  

The examiner should then provide an opinion as to the medical probabilities that the Veteran has a diagnosed acquired psychiatric disorder that is related to his active military service.  The examiner should consider the Veteran's statements regarding the difficulties he experienced in service, to include being picked on and harassed in service, and indicate why or why not these in-service experiences would have contributed to his current psychiatric symptoms.  

An opinion should also be rendered as to whether it is at least as likely as not that the Veteran's service-right knee disability has caused or made chronically worse any diagnosed psychiatric disorder.  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's depression and any inability to obtain or maintain employment on account of his service-connected right knee disability.  

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

4.  After the development requested in paragraph 1 and 2 above has been completed and any received records have been associated with the claims folder, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his right torn ACL disability.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected right torn ACL disability and include range-of-motion findings.  All other appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should state whether the Veteran's service-connected knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both knees and for both loss of extension and loss of flexion.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to torn right ACL disability with traumatic arthritis, the Veteran is service connected for residuals of arthroscopic port site scars of the right knee, right knee instability, and tinnitus.)  If the examiner determines that the Veteran is unemployable due to nonservice-connected disabilities, it should be so noted.

5.  The AOJ should contact the VA examiner who examined the Veteran in June 2013 in connection with his claim of service connection for sleep apnea and obtain from the examiner an addendum to that examination report that specifically discusses whether it is at least as likely as not that the Veteran's service-connected right knee disability has caused or made chronically worse the Veteran's sleep apnea.  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's obesity and his service-connected disabilities and consider whether the Veteran's obesity is caused or aggravated by any service-connected disability.

Considering the Veteran's assertion that his sleep apnea is related to his anxiety, the examiner should also indicate whether it is at least as likely as not that any diagnosed psychiatric disorder has caused or made chronically worse the Veteran's sleep apnea.

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate. If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

(If the June 2013 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide the requested opinions.)

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address entitlement to TDIU if this benefit is not granted.)  The Veteran should be given opportunity to respond before the record is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



